DETAILED ACTION
This action in response to the initial filing of Application no. 17/460,691 on 08/30/2021.
Claims 1 – 20 are still pending in this application, with claims 1, 11 and 16 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejection, based on a prior art search it has been determined that the prior art fails to teach or suggest in reasonable combination then limitations recited in the independent claims. For example, Liu et al. (US 2018/0247201) teaches or suggests limitations recited in the independent claims (Fig.2A, Fig.6;  [0035] [0036] [0038] [0041] [0042] [0044] [0049] [0050] [0052] [0054 – 0056] [0058] [0099] [0104]) except for the following: the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 11,106,182. Although the claims at issue are not identical, they are not patentably distinct from each other. 

The claim mapping is as follows.
Current Application

1. (Original) A method for training parameters of a first domain adaptation model, comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands that corresponds domain variable ranges of the first and second domains respectively; updating, based on the cycle consistency objective and the first discriminator objective, one or more parameters of the first domain adaptation model for adapting representations from the first domain to the second domain.

2. (Original) The method of claim 1, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

3. (Original) The method of claim 1, further comprising: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to the second domain by the first domain adaptation model, and one or more fourth training representations in the second domain, wherein the cycle consistency objective is evaluated based on one or more first training representations adapted from the first domain to the second domain by the first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model.

4. (Original) The method of claim 3, further comprising: evaluating one or more second discriminator models to generate a second discriminator objective using the first task specific model based on: one or more fifth training representations adapted from the second domain to the first domain by the second domain adaptation model, and one or more sixth training representations in the first domain; evaluating a learning objective based on the cycle consistency objective and the first discriminator objective; and updating one or more parameters of the first domain adaptation model based on learning objective.

5. (Original) The method of claim 3, wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

6. (Original) The method of claim 5, wherein the one or more first discriminator models include: a first-band discriminator corresponding to a first band of the plurality of bands having a first width of the domain variable, and a second-band discriminator corresponding to a second band of the plurality of bands having a second width of the domain variable different from the first width.

7. (Original) The method of claim 1, wherein the first domain includes both labeled samples and unlabeled samples.

8. (Original) The method of claim 1, wherein a supervised task model of the first task specific model includes an image recognition task model, an image segmentation task model, a semantic segmentation task model, a speech recognition task model, or a machine translation task model.

9. (Original) The method of claim 1, wherein an unsupervised task of the first task specific model includes a video prediction task model, an object tracking task model, a language modeling task model, or a speech modeling task model.

10. (Original) The method of claim 1, wherein the second domain includes at least one labeled sample and at least one unlabeled sample.

11. (Original) A non-transitory machine-readable medium comprising a plurality of machine- readable instructions which, when executed by one or more processors, are adapted to cause the one or more processors to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands; and updating, based on the cycle consistency objective and the first discriminator objective, one or more parameters of a first domain adaptation model for adapting representations from the first domain to the second domain.

12. (Original) The non-transitory machine-readable medium of claim 11, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

13. (Original) The non-transitory machine-readable medium of claim 11, wherein the method further comprises: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to second domain by the first domain adaptation model, and one or more fourth training representations in the second domain; wherein the cycle consistency objective is evaluated based on one or more first training representations adapted from the first domain to the second domain by the first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model.

14. (Original) The non-transitory machine-readable medium of claim 13, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, and wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

15. (Original) The non-transitory machine-readable medium of claim 11, wherein the first domain includes both labeled samples and unlabeled samples.

16. (Original) A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands; updating, based on the cycle consistency objective and the first discriminator objective, one or more parameters of a first domain adaptation model for adapting representations from the first domain to the second domain.

17. (Original) The system of claim 16, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

18. (Original) The system of claim 16, wherein the method further comprises: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to the second domain by the first domain adaptation model, and one or more fourth training representations in the second domain.

19. (Original) The system of claim 18, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, and wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

20. (Original) The system of claim 16, wherein the second domain includes at least one labeled sample and at least one unlabeled sample.
US 11,106,182

1. A method for training parameters of a first domain adaptation model, comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain based on: one or more first training representations adapted from the first domain to the second domain by a first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands that corresponds domain variable ranges of the first and second domains respectively; evaluating a learning objective based on the cycle consistency objective and the first discriminator objective; and updating one or more parameters of the first domain adaptation model based on the learning objective.

2. The method of claim 1, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

3. The method of claim 1, further comprising: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to the second domain by the first domain adaptation model, and one or more fourth training representations in the second domain.

4. The method of claim 3, further comprising: evaluating one or more second discriminator models to generate a second discriminator objective using the first task specific model based on: one or more fifth training representations adapted from the second domain to the first domain by the second domain adaptation model, and one or more sixth training representations in the first domain; wherein the evaluating the learning objective includes: evaluating the learning objective based on the cycle consistency objective and first and second discriminator objectives.

5. The method of claim 3, wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

6. The method of claim 5, wherein the one or more first discriminator models include: a first-band discriminator corresponding to a first band of the plurality of bands having a first width of the domain variable, and a second-band discriminator corresponding to a second band of the plurality of bands having a second width of the domain variable different from the first width.

7. The method of claim 1, wherein the first domain includes both labeled samples and unlabeled samples.

8. The method of claim 1, wherein a supervised task model of the first task specific model includes an image recognition task model, an image segmentation task model, a semantic segmentation task model, a speech recognition task model, or a machine translation task model.

9. The method of claim 1, wherein an unsupervised task of the first task specific model includes a video prediction task model, an object tracking task model, a language modeling task model, or a speech modeling task model.

10. The method of claim 1, wherein the second domain includes at least one labeled sample and at least one unlabeled sample.

11. A non-transitory machine-readable medium comprising a plurality of machine-readable instructions which, when executed by one or more processors, are adapted to cause the one or more processors to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain based on: one or more first training representations adapted from the first domain to the second domain by a first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands; evaluating a learning objective based on the cycle consistency objective and the first discriminator objective; and updating one or more parameters of the first domain adaptation model based on the learning objective.

12. The non-transitory machine-readable medium of claim 11, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

13. The non-transitory machine-readable medium of claim 11, wherein the method further comprises: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to second domain by the first domain adaptation model, and one or more fourth training representations in the second domain.

14. The non-transitory machine-readable medium of claim 13, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, and wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

15. The non-transitory machine-readable medium of claim 11, wherein the first domain includes both labeled samples and unlabeled samples.

16. A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain based on: one or more first training representations adapted from the first domain to the second domain by a first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands; evaluating a learning objective based on the cycle consistency objective and the first discriminator objective; and updating one or more parameters of the first domain adaptation model based on the learning objective.

17. The system of claim 16, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

18. The system of claim 16, wherein the method further comprises: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to the second domain by the first domain adaptation model, and one or more fourth training representations in the second domain.

19. The system of claim 18, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, and wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

20. The system of claim 16, wherein the second domain includes at least one labeled sample and at least one unlabeled sample.


	As shown above, claims 1 – 20 of US 11,106,182 anticipate claims 1 – 20 of the current application. Therefore, claims 1 – 20 of the currently pending application are obvious variants of claims 1 – 20 of US 11,106,182.

Claims 1- 6, 11 - 14 and 16 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 10,783,875. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Current Application

1. (Original) A method for training parameters of a first domain adaptation model, comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands that corresponds domain variable ranges of the first and second domains respectively; updating, based on the cycle consistency objective and the first discriminator objective, one or more parameters of the first domain adaptation model for adapting representations from the first domain to the second domain.

2. (Original) The method of claim 1, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

3. (Original) The method of claim 1, further comprising: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to the second domain by the first domain adaptation model, and one or more fourth training representations in the second domain, wherein the cycle consistency objective is evaluated based on one or more first training representations adapted from the first domain to the second domain by the first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model.

4. (Original) The method of claim 3, further comprising: evaluating one or more second discriminator models to generate a second discriminator objective using the first task specific model based on: one or more fifth training representations adapted from the second domain to the first domain by the second domain adaptation model, and one or more sixth training representations in the first domain; evaluating a learning objective based on the cycle consistency objective and the first discriminator objective; and updating one or more parameters of the first domain adaptation model based on learning objective.

5. (Original) The method of claim 3, wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

6. (Original) The method of claim 5, wherein the one or more first discriminator models include: a first-band discriminator corresponding to a first band of the plurality of bands having a first width of the domain variable, and a second-band discriminator corresponding to a second band of the plurality of bands having a second width of the domain variable different from the first width.

7. (Original) The method of claim 1, wherein the first domain includes both labeled samples and unlabeled samples.

8. (Original) The method of claim 1, wherein a supervised task model of the first task specific model includes an image recognition task model, an image segmentation task model, a semantic segmentation task model, a speech recognition task model, or a machine translation task model.

9. (Original) The method of claim 1, wherein an unsupervised task of the first task specific model includes a video prediction task model, an object tracking task model, a language modeling task model, or a speech modeling task model.

10. (Original) The method of claim 1, wherein the second domain includes at least one labeled sample and at least one unlabeled sample.

11. (Original) A non-transitory machine-readable medium comprising a plurality of machine- readable instructions which, when executed by one or more processors, are adapted to cause the one or more processors to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands; and updating, based on the cycle consistency objective and the first discriminator objective, one or more parameters of a first domain adaptation model for adapting representations from the first domain to the second domain.

12. (Original) The non-transitory machine-readable medium of claim 11, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

13. (Original) The non-transitory machine-readable medium of claim 11, wherein the method further comprises: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to second domain by the first domain adaptation model, and one or more fourth training representations in the second domain; wherein the cycle consistency objective is evaluated based on one or more first training representations adapted from the first domain to the second domain by the first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model.

14. (Original) The non-transitory machine-readable medium of claim 13, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, and wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

15. (Original) The non-transitory machine-readable medium of claim 11, wherein the first domain includes both labeled samples and unlabeled samples.

16. (Original) A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain; evaluating one or more first discriminator models to generate a first discriminator objective using the second task specific model, wherein the one or more first discriminator models include a plurality of discriminators corresponding to a plurality of bands; updating, based on the cycle consistency objective and the first discriminator objective, one or more parameters of a first domain adaptation model for adapting representations from the first domain to the second domain.

17. (Original) The system of claim 16, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

18. (Original) The system of claim 16, wherein the method further comprises: evaluating the one or more first discriminator models to generate the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to the second domain by the first domain adaptation model, and one or more fourth training representations in the second domain.

19. (Original) The system of claim 18, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, and wherein each of the plurality of discriminators is configured to discriminate between the adapted third training representations and representations in the second domain.

20. (Original) The system of claim 16, wherein the second domain includes at least one labeled sample and at least one unlabeled sample.
US 10,783,875

1. A system comprising: a domain adaptation model configured to adapt a representation of a signal in a first domain to a second domain to generate an adapted presentation; and a plurality of discriminators corresponding to a plurality of bands, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, wherein the plurality of bands is determined based on a variation of a characteristic feature associated with the domain variable between the first domain and second domain, and wherein each of the plurality of discriminators is configured to discriminate between the adapted representation and representations of one or more other signals in the second domain.

2. The system of claim 1, wherein bandwidths of the plurality of bands are determined based on the corresponding characteristic feature variations.

3. The system of claim 1, wherein a first discriminator of the plurality of discriminators corresponds to a first band of the plurality of bands having a first width of the domain variable, and wherein a second discriminator of the plurality of discriminators corresponds to a second band of the plurality of bands having a second width of the domain variable different from the first range.

4. The system of claim 1, wherein the first domain is a first speech domain and the second domain is a second speech domain.

5. The system of claim 4, wherein the domain variable includes an audio frequency.

6. The system of claim 5, wherein the characteristic feature includes a frequency amplitude variation rate for a fixed time window.

7. The system of claim 1, further comprising: a second domain adaptation model configured to adapt a second representation of a second signal in the second domain to the first domain; and a plurality of second discriminators corresponding to a plurality of second bands, each of the plurality of second discriminators being configured to discriminate between the adapted second representation and representations of one or more other signals in the first domain.

8. A non-transitory machine-readable medium comprising a plurality of machine-readable instructions which, when executed by one or more processors, are adapted to cause the one or more processors to perform a method comprising: providing a domain adaptation model configured to adapt a representation of a signal in a first domain to a second domain to generate an adapted presentation; and providing a plurality of discriminators corresponding to a plurality of bands, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, wherein the plurality of bands is determined based on a variation of a characteristic feature associated with the domain variable between the first domain and second domain, and wherein each of the plurality of discriminators is configured to discriminate between the adapted representation and representations of one or more other signals in the second domain.

9. The non-transitory machine-readable medium of claim 8, wherein wherein bandwidths of the plurality of bands are determined based on the corresponding characteristic feature variations.

10. The non-transitory machine-readable medium of claim 8, wherein a first band of the plurality of bands has a first domain variable range; and wherein a second band of the plurality of bands has a second domain variable range different from the first domain variable range.

11. The non-transitory machine-readable medium of claim 8, where a first band and a second band of the plurality of bands overlap.

12. The non-transitory machine-readable medium of claim 8, wherein the first domain is a first speech domain and the second domain is a second speech domain.

13. The non-transitory machine-readable medium of claim 12, wherein the domain variable is an audio frequency.

14. The non-transitory machine-readable medium of claim 8, wherein the method further comprises: providing a second domain adaptation model configured to adapt a second representation of a second signal in the second domain to the first domain; and providing a plurality of second discriminators corresponding to a plurality of second bands, each of the plurality of second discriminators being configured to discriminate between the adapted second representation and representations of one or more other signals in the first domain.

15. A method for training parameters of a first domain adaptation model using multiple independent discriminators, comprising: providing a plurality of first discriminator models corresponding to a plurality of first bands, each of the plurality of bands corresponding to a domain variable range of a domain variable of a source domain and a target domain, wherein the plurality of bands is determined based on a variation of a characteristic feature associated with the domain variable between the first domain and second domain; evaluating the plurality of first discriminator models based on: one or more first training representations adapted from the source domain to the target domain by the first domain adaptation model, and one or more second training representations in the target domain, yielding a first multi-discriminator objective; evaluating a learning objective based on the first multi-discriminator objective; and updating the parameters of the first domain adaptation model based on the learning objective.

16. The method of claim 15, further comprising: evaluating a plurality of second discriminator models corresponding to a plurality of second bands of values of the domain variable based on: one or more third training representations adapted from the target domain to the source domain by a second domain adaptation model, and one or more fourth training representations in the source domain, yielding a second multi-discriminator objective; wherein the evaluating the learning objective includes: evaluating the learning objective based on the first multi-discriminator objective and second multi-discriminator objective.

17. The method of claim 16, further comprising: evaluating a cycle consistency objective based on: one or more fifth training representations adapted from the source domain to the target domain by the first domain adaptation model and from the target domain to the source domain by the second domain adaptation model; and one or more sixth training representations adapted from the target domain to the source domain by the second domain adaptation model and from the source domain to the target domain by the first domain adaptation model; wherein the evaluating the learning objective includes: evaluating the learning objective based on the first multi-discriminator objective, second multi-discriminator objective, and cycle consistency objective.

18. The method of claim 15, wherein the source domain is a first speech domain and the target domain is a second speech domain.

19. The method of claim 16, wherein the domain variable is an audio frequency.

20. The method of claim 15, further comprising: wherein a first discriminator of the plurality of discriminators corresponds to a first band of the plurality of bands having a first range of the domain variable, and wherein a second discriminator of the plurality of discriminators corresponds to a second band of the plurality of bands having a second range of the domain variable different from the first range.



As shown above, the combined limitations of claims 1-3,7, 8, 10 - 12, 14 - 18 and 20 of
US 10,783,875 recite the limitations of claims 1- 6, 11 - 14 and 16 - 19 of the currently pending
application, except for the task specific models and the related task specific loss functions.
However, the teachings of Mimura and Lindau combined with the limitations recited in claims 1-
3,7, 8, 10 - 12, 14 - 18 and 20 of US 10,783,875  for the purpose of improving speech recognition performance recite the limitations of claims 1- 6, 11 - 14and 16 - 19 of the currently pending application.
Mimura (“Cross-Domain Speech Recognition Using Non Parallel Corpora with Cycle-
Consistent Adversarial Networks”) (Mimura”) discloses a method cross-domain speech
recognition using nonparallel corpora with cycle-consistent adversarial networks (Abstract),
comprising a cycle consistency objective (cycle consistency loss (3); 2.1 Generative adversarial
networks for domain translation and 2.2 Cycle Consistency Lass, pg. £35 and 126) which is
evaluated using a first task specific information associated with a first domain (clean speech
consisting of 11 frames of 40-channel log Mel-scale filterbank outputs, 3.1 Network architecture 
and 4.1 Noise-robust speech recognition, pg. 136 and 137) and a second task specific information associated with a first domain (noisy speech consisting of Li frames of 40-channel log Mel-scale filterbank outputs, 3.1 Network architecture and 4.1 Noise-robust speech recognition, pg. 146 and 137) based on: one or more first training representations adapted from the first domain to the second domain by a first domain adaptation model and from the second domain to the first domain by a second domain adaptation model (2.1 Generative adversarial networks for domain translation, 2.2 Cycle consistency loss, pg. 135 and 136): and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model (2.1 Generative adversarial networks for domain translation and 2.2 Cycle consistency loss and 3.2 Training procedure, pe. 135 and 136), wherein a learning objective for training is based on the cycle consistency objective (2.2 Cycle consistency loss, pg. 135).
Additionally, Lindau et al. (US 7,451,077) (“Lindau”) discloses an acoustic presentation method (Abstract), wherein a human bearing model comprises Mel-scale (column 2 Hines 40 - column 3 line 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657